        Case 5:17-cv-00819-FB-RBF Document 73 Filed 12/16/20 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

VALENTIA COLEMAN,                              §
                                               §
            Plaintiff,                         §
                                               §
v.                                             §
                                               § CIVIL ACTION NO. SA-17-CV-00819-FB-RBF
BARBARA BARRETT, Secretary                     §
of the Department of the Air Force,            §
                                               §
                                               §
            Defendant.                         §

                          DEFENDANT’S SUPPLEMENTARY BRIEFING

        Pursuant to the Court’s authorization on December 9, 2020, permitting limited

 supplementary briefing on the issues involved with Ms. Coleman’s allegations, Defendant

 submits the following:

      Relevant Facts Relating to Claims of Retaliatory Hostile Work Environment1

     1. The parties agree that the relevant protected EEO activity in this case was a private

 phone call between an EEO investigator and Ms. Coleman in March 2015.

     2. On June 9, 2015, Ms. Coleman wrote two e-mails to her section leader in which

 (a) she alleged that she was being harassed and discriminated against and (b) she

 requested a transfer to another work unit. Dkt 60-1 at 13. The letters were forwarded up

 the chain of command to Mr. Monroe, who denied the request. Id. at 14.



        1 Defendant continues to note that there is no is no cognizable cause of action for
 retaliatory hostile work environment under Fifth Circuit law and preserves all appellate
 rights with respect to the issue. See Dkt. 6 at 7. Moreover, in cases where Courts within the
 Fifth Circuit have recognized a claim, it has not been against the government. There is no
 clear ruling in which Title VII waives sovereign immunity for retaliatory hostile work
 environment.


 Def. Supplementary Briefing                                                                    1
       Case 5:17-cv-00819-FB-RBF Document 73 Filed 12/16/20 Page 2 of 6




   3. Later in June 2015, Ms. Coleman, along with twenty-five other members of the

emergency management staff, attended a four-day incident management course. Id. at 13.

The course instructor removed Ms. Coleman from the course for non-participation. Id.

Ms. Coleman was subsequently accused of “conduct unbecoming a federal employee” for

her misconduct and received a formal notice of reprimand as a disciplinary sanction. Id. at

pp. 13, 20.

   4. On July 20, Ms. Coleman went to the Inspector General’s office and asked about filing

a complaint for reprisal. Id. She alleged “Monroe started giving her mean looks and he

stopped talking to her; that she was assigned extra training duties; and she was called

names by co-workers and she began to hear comments she had made in her testimony

repeated by people in the office.” Id.

   5. Two days later, Ms. Coleman approached Colonel Alexander Smith, 502 ISG/CC, and

told him she was “upset and afraid; that she has no family to protect her; that she has to

watch everything she does and that he [apparently Monroe] has been writing her up since

June; that it was because she testified for [Ms. Wilson] and everyone at work knows what

she said.” Id. at 16. The same day, Col Smith called Ms. Brenda Roesch, Director of the Civil

Engineering Squadron and directed Ms. Roesch to meet with Ms. Coleman immediately. Id.

Ms. Roesch met with Ms. Coleman, who expressed concerns about her treatment and

requested a transfer to a different work unit. Id. Ms. Roesch granted the request and had

Ms. Coleman transferred into the Real Property section effective July 27, 2015. Id. at 16-17.

   6. In November 2015, Ms. Coleman learned that management was conducting a review

of the positions in the Emergency Management section and was considering upgrading

certain positions from GS-9 to GS-11, which would result in a pay increase of



Def. Supplementary Briefing                                                                  2
       Case 5:17-cv-00819-FB-RBF Document 73 Filed 12/16/20 Page 3 of 6




approximately $10,000 per year. See Pl. Amended Compl. ECF No. 7 at ¶35 and Exhibit 5,

EEO Complaint File, at p. 50.

   7. On January 29, 2016, Ms. Coleman filed a step-one grievance to challenge the notice

of reprimand that arose from her misconduct at the incident management course. Dkt 60-6.

In her grievance, Ms. Coleman alleged that the members of the Emergency Management

section were engaged in a “conspiratorial plan to frame me” and “further harm me via

lateral transfer out of my position in CEX, at a time when those positions are being

reviewed for upgrade to GS-11.” Id. “I am grieving the attempt to frame me . . . I will not be

further harmed by the corrupt actions of the CEX chain of command . . . I expect to work in

a non-hostile environment and to be evaluated fairly on my work.” Id.

   8. Ms. Coleman then asked Ms. Roesch to return her to the Emergency Management

section; the request was granted and effective February 2, 2016. Dkt 1 at 17.

              Preclusion By 5 U.S.C. § 7121(d) and 29 C.F.R. § 1614.301(a).

   9. Ms. Coleman’s grievance, dated January 29, 2016, under “Description of

Management Action Being Grieved” wrote, in part:

   In addition to appealing the reprimand, for which just cause does not exist, I am
   grieving the attempt to frame me and then to further harm me via a lateral transfer
   out of my position in CEX, at a time when those positions are being reviewed for
   upgrade to GS-11. I will not be further harmed by the corrupt actions of the CEX
   chain of command. I have requested to be returned to my official position and I
   expect to work in a non-hostile environment and to be evaluated fairly on my
   work. I will tolerate no reprisal, discrimination, or harassment.

Dkt 60-6.

   10. This grievance specifically identifies the “hostile” work environment she alleges

existed in 2015. She cannot now credibly argue that these were not “matters” as that term

is defined in various federal courts. See, e.g., Guerra v. Cuomo, 176 F.3d 547, 550 (D.C. Cir.



Def. Supplementary Briefing                                                                      3
       Case 5:17-cv-00819-FB-RBF Document 73 Filed 12/16/20 Page 4 of 6




1999) (citing Bonner v. Merit Sys. Prot. Bd., 781 F.2d 202, 204–05 (Fed. Cir. 1986) and Facha

v. Cisneros, 914 F. Supp. 1142, 1148 (E.D. Pa. 1996)).

                    Plaintiffs Has Not Produced Evidence of Causation

   11. Title VII retaliation claims must be proved according to traditional principles of "but

for" causation. University of Texas Southwestern Medical Center v. Nassar, - U.S. - , 133 S.Ct.

2517, 2533-34 (2013). This means that Plaintiff must ultimately show that "but for" her

protected EEO activity in March 2015, the Air Force would not have taken materially

adverse employment action against her. There is no such proof in this case.

   12. Absent an inference of causation due to temporal proximity, the Fifth Circuit has

held that in order to establish the causation prong of a retaliation claim, an employee

should demonstrate that the employer knew about the employee's protected activity.

Manning v. Chevron Chem. Co., LLC, 332 F.3d 874, 883 (5th Cir. 2003) (citing Medina v.

Ramsey Steel Co., Inc. 238 F.3d 674,684 (5th Cir. 2001)). It is well established that in

determining whether an adverse employment action was taken as a result of retaliation,

our focus is on the final decisionmaker." Ackel v. Nat'l Commc'n, Inc., 339 F.3d 376, 385 (5th

Cir. 2003) (quoting Gee v. Principi, 289 F.3d 342, 346 (5th Cir. 2002)). Here, there is no

evidence that Mr. Monroe, Ms. Roesch, Col Smith, Mr. Arzate, or any decisionmaker knew

about her private phone call in March 2015.

   13. So instead, Plaintiff must rely on mere temporal proximity. But the cases which rely

solely on temporal proximity between an employer's knowledge of protected activity and

an adverse employment action as sufficient evidence of causality to establish a prime facie

case uniformly hold that the temporal proximity must be "very close," O'Neal v. Ferguson

Constr. Co., 237 F.3d 1248, 1253 (10th Cir. 2001). See, e.g., Richmond v. ONEOK, Inc., 120



Def. Supplementary Briefing                                                                       4
       Case 5:17-cv-00819-FB-RBF Document 73 Filed 12/16/20 Page 5 of 6




F.3d 205, 209 (10th Cir. 1997)(3 month period insufficient); Hughes v. Derwinski, 967 F.2d

1168, 1174-1175 (7th Cir. 1992)(4 month period insufficient). Here, any hostile work

environment claims which are sufficiently temporarily proximate are (1) unquestionably

part of the grievance described above, and (2) not sufficiently severe or pervasive to be

considered a hostile work environment. Again, it was Ms. Coleman who requested a

transfer to a different work unit in July 2015. Dkt 60-6. Ms. Roesch merely granted the

request. Id. at 16-17.

           Continuing Violation Theory Does Not Apply to Retaliation Claims

   14. In Nat'l R.R. Passenger Corp. v. Morgan, 536 U.S. 101 (2002), the Supreme Court

actually rejected the application of the continuing violation theory to discrimination and

retaliation claims. Rogers v. Shinseki, No. CV SA-12-CA-101-OG, 2013 WL 12315104, at *1

(W.D. Tex. Nov. 29, 2013). Morgan emphasized that "[a] discrete retaliatory or

discriminatory act occurred on the day that it happened." Id.2

                                       CONCLUSION

       For these reasons, the government respectfully requests that the Court enter

summary judgment in its favor on all claims and grant any further relief to which the

government may be entitled.


                                  [Signature Page Follows]




       This ruling further underscores why there can be no claim for retaliatory hostile
       2

work environment.


Def. Supplementary Briefing                                                                  5
       Case 5:17-cv-00819-FB-RBF Document 73 Filed 12/16/20 Page 6 of 6




Dated: December 16, 2020
                                                   Respectfully submitted,
                                                   GREGG N. SOFER
                                                   UNITED STATES ATTORNEY

                                           By:     /s/James Dingivan
                                                   JAMES E. DINGIVAN
                                                   Assistant United States Attorney
                                                   Texas Bar No. 24094139
                                                   601 N.W. Loop 410, Ste. 600
                                                   San Antonio, Texas 78216
                                                   James.dingivan@usdoj.gov
                                                   Tel. (210) 384-7372
                                                   Fax. (210) 384-7312

                                                   ATTORNEYS FOR DEFENDANT




                                 CERTIFICATE OF SERVICE

        I hereby certify that on December 16, 2020, I electronically filed the foregoing with
the Clerk of Court using the CM/ECF system, which will send notification of such filing to
the following:

       Ricardo A. Garcia-Tagle
       Law Office of Ricardo A. Garcia-Tagle
       315 S. St. Mary’s Street
       San Antonio, Texas 78205
       ricardo@ragarcialaw.com



                                                   /s/ James E. Dingivan
                                                   JAMES DINGIVAN
                                                   Assistant United States Attorney




Def. Supplementary Briefing                                                                     6
